              Case 2:20-cv-04459-ER Document 11 Filed 11/19/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOEL MUIR,                                    :
     Plaintiff,                               :
                                              :
         v.                                   :       CIVIL ACTION NO. 20-CV-4459
                                              :
JOHN E. WETZEL, et al.,                       :
     Defendants.                              :

                                        MEMORANDUM

ROBRENO, J.                                                          NOVEMBER 19, 2020

         Pro se Plaintiff Joel Muir, a prisoner incarcerated at SCI-Phoenix, has filed a Complaint

pursuant to 42 U.S.C. § 1983. Named as Defendants are fifteen officials of SCI-Phoenix and the

Pennsylvania Department of Corrections. Muir also seeks leave to proceed with this case

without paying the filing fee. For the following reasons, Muir’s request to proceed in forma

pauperis will be granted and the Complaint will be dismissed in part with prejudice and in part

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).

I.       FACTUAL ALLEGATIONS

         Muir’s factual allegations are brief. He claims that between September 20, 2018 and

April 15, 2019 prison officials opened and copied his legal mail. (ECF No. 1 at 6.) 1 He was

provided only copies of the legal mail and prison officials kept the originals. (Id.) He claims

these actions violated his First, Fourth, and Fourteenth Amendment rights. (Id.) Muir seeks

money damages and unspecified injunctive relief. (Id.) Attached to the Complaint are prison

grievance forms Muir filed concerning the opening of his legal mail. (Id. at 14-18.) Although he




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
           Case 2:20-cv-04459-ER Document 11 Filed 11/19/20 Page 2 of 5




names fifteen individuals as Defendants, he makes no specific allegation how any of them were

involved in the alleged violations of his rights.

II.     STANDARD OF REVIEW

        Because Muir is unable to pay the filing fee in this matter, the Court grants him leave to

proceed in forma pauperis. 2 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to

dismiss the Complaint if it fails to state a claim. Whether a complaint fails to state a claim under

§ 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id.

As Muir is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        Muir seeks to assert federal constitutional claims under 42 U.S.C. § 1983. That section

provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged



2
  Because Muir is a prisoner, under the terms of the Prison Litigation Reform Act he is still
required to pay the filing fee in full in installments.
                                                    2
            Case 2:20-cv-04459-ER Document 11 Filed 11/19/20 Page 3 of 5




deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). “A defendant in a civil rights action must have personal involvement in the

alleged wrongs, liability cannot be predicated solely on the operation of respondeat superior.”

Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 (3d Cir. 1988); see also Sutton v. Rasheed, 323

F.3d 236, 249 (3d Cir. 2003) (citing Rode). Personal involvement can be shown through

allegations of personal direction or of actual knowledge and acquiescence. Rode, 845 F.2d at

1207. Allegations of participation or knowledge and acquiescence must be made with

appropriate particularity. Id. at 1207.

       A.      Claims Based on Grievances

       Muir has attached copies of prison grievance forms to his Complaint. To the extent that

he seeks to bring a claim based upon the handling of his grievances that claim is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B). Claims based on the handling of prison grievances fail

because “[p]rison inmates do not have a constitutionally protected right to a grievance process.”

Jackson v. Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam); see also Caldwell v.

Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, any such claims are not

plausible and will be dismissed with prejudice.

       B.      Claims Based on Mail

       Muir names fifteen Defendants including officials at SCI-Phoenix and John Wetzel,

Secretary of the Pennsylvania Department of Corrections. However, Muir fails to allege how

any of the named Defendants violated his civil rights.

       The United States Court of Appeals for the Third Circuit has explained that prisoners “do

not forfeit their First Amendment right to use of the mails” and that a “pattern and practice of

opening properly marked incoming [legal] mail outside an inmate’s presence infringes



                                                  3
          Case 2:20-cv-04459-ER Document 11 Filed 11/19/20 Page 4 of 5




communication protected by the right to free speech.” Bieregu v. Reno, 59 F.3d 1445, 1452 (3d

Cir. 1995), abrogated in part by Oliver v. Fauver, 118 F.3d 175 (3d Cir. 1997); see also Taylor

v. Oney, 196 F. App’x. 126, 128 (3d Cir. 2006) (reaffirming holding in Bieregu that “prison

officials impinge upon the First Amendment rights of prisoners when they open prisoners’ legal

mail outside the presence of the addressee prisoner”). To state a First Amendment claim for

interference with a prisoner’s legal mail, a plaintiff must allege that the interference was done

according to a “pattern and practice.” Jones v. Brown, 461 F.3d 353, 359 (3d Cir. 2006) (“A

state pattern and practice . . . of opening legal mail outside the presence of the addressee inmate .

. . impinges upon the inmate’s right to freedom of speech.”). A prisoner may allege that actions

were taken pursuant to a pattern or practice without the existence of a “blanket policy.” See, e.g.

id. (distinguishing between “a pattern and practice” and an “explicit policy”). Prisoners need not

allege or prove any “actual injury” beyond direct injury to their First Amendment right to use the

mails. Taylor, 196 F. App’x at 128. Courts have found that mere isolated incidents of

interference without evidence of an improper motive, are insufficient to establish a First

Amendment violation. See, e.g. Nixon v. Sec’y Pa. Dep’t of Corr., 501 F. App’x 176, 178 (3d

Cir. 2012) (“[T]he District Court correctly determined that Nixon’s claim alleging a single,

isolated interference with his personal mail was insufficient to constitute a first Amendment

violation.”); Beese v. Liebe, 51 F. App’x. 979, 981 (7th Cir. 2002) (dismissing First Amendment

Claim based on allegations that four pieces of legal mail had been opened outside of inmate’s

presence, since the inmate presented no evidence that his legal mail had been intentionally

opened, and where the inmate merely speculated that the prison official intended to do so);

Gardner v. Howard, 109 F.3d 427, 420-31 (8th Cir. 1997).




                                                  4
          Case 2:20-cv-04459-ER Document 11 Filed 11/19/20 Page 5 of 5




       While Muir generally alleges interference with his legal mail, his Complaint fails to set

forth specific factual averments describing how any named Defendant was personally involved

in the interference. Without at least a modicum of factual specificity on this point, the Court

must conclude that Muir has failed to state a plausible claim of interference with legal mail under

the First Amendment. See Taylor, 196 F. App’x at 128 (stating that the inmate must allege the

“personal involvement on the part of the Defendants in the alleged pattern and practice of

opening his mail”). The Court cannot, however, state that Muir can never successfully state a

plausible First Amendment claim. Accordingly, this claim will be dismissed without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and Muir will be granted leave to file an amended

complaint if can cure the defects in this claim identified by the Court.

       An appropriate Order follows dismissing any claim based on the grievance process with

prejudice, dismissing the legal mail claim without prejudice, and providing further direction to

Muir should he chose to file an amended complaint.




                                                 5
